DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 19 August 2022 is acknowledged.
Claim 1 is amended.
Claims 2, 17, and 19-22 are canceled.
Claims 1, 3-16, and 18 are presented.
The present action treats claims 1, 3-16, and 18 on the merits.
Response to Arguments
Applicant’s argument “Nishiyama…Do Not Teach… “knitted panel being knitted using a raschel knitting machine having two jacquard guide bars”” (see remarks under section First: on pages 7-8 of Remarks of 19 August 2022) have been fully considered but they are not persuasive.
The present specification recites (paras 28-29): “knitted panel…may be knitted using a raschel knitting machine 900 having two jacquard guide bars 910, 920. An example of such a machine is the RascheltronicTM 4/2 jacquard raschel warp knitting machine available form Karl Mayer Holding GmbH & Co. KG. The two jacquard guide bars 910, 920 are used for seamlessly knitting different compression zones 300. One of the guide bars (e.g., 910) may be used to provide a desired combination of stiches and knit constructions 200 while the other guide bar (e.g., 920) may be used to adds extra yarn (e.g., jacquards in elastane) to change the density and/or weight in a particular zone such that the weight difference between the lowest compression zone and the highest compression zone may be around 200 grams per square meter (GSM). …Different levels (e.g., 3 or 4) of elastane content…may be engineered into the fabric of the knitted panel 500 to create different compression zones (e.g., 3 or 4) 300…knitted panel 500 may include a first compression zone 310 having a first knit stitch construction (or pattern) (e.g., Jersey knit, etc.) 210. One of the jacquard guide bars 910 of the knitting machine 900 may be used to define the first knit stitch construction 210 and the other of the jacquard guide bars 920 may be used to add an elastane jacquard construction (or pattern) to the first knit stitch construction 210 to increase fabric weight”.
Nishiyama’s knitted panel is knitted using a raschel knitting machine having two jacquard guide bars as claimed.  Nishiyama describes the panel being manufactured by “a warp knitting machine having a jacquard control mechanism etc. (for example, see U.S. Pat. No. 5,390,512)”.  Nishyama’s reference to extrninsic reference [Mista, US 5,390,512] clearly supports a raschel knitting machine having two jacquard guide bars as claimed.  Mista clearly references “three guide bars 6, 7, and 8” (col. 4 line 25) of a jacquard knitting machine and expressly notes that each of bars 7 and 8 are “jacquard controllable” (col. 4 line 33) respectively by “transducer 9 and 10”; co. 4 line 36) and that “for each work cycle of the knitting machine provides each individual piezoelectric transducer 9 and 10 with the appropriate control signal”.  Mista is silent as to any piezoelectric function of guide bar 6.  However, the claim language in this application is given its broadest reasonable interpretation; that does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings.  The present application doesn’t expressly define what it means to be a “jacquard guide bar”, and in light of the specification and drawings, Examiner understands a guide bar of a jacquard knitting machine to be a jacquard guide bar, whether said bar is expressly operable in a piezoelectric manner as described for bars 7 and 8.  Accordingly, examiner understands each of Mista’s guide bars 6, 7, and 8 to be jacquard guide bars as claimed.

Applicant argues that the commercial jacquard raschel machine referenced in Nishiyama “RSJ 4/1 is a single jacquard bar machine (i.e., “4/1”).  The allegation that the commercial machine Nishiyama is a single jacquard bar machine is not persuasive if only because it is a conclusory statement absent factual support.  Moreover, merely focusing on the commercial knitting machine references is isolated from the context provided by Nishiyama; refer to the paragraph above wherein Nishiyama’s incorporated reference of the Mista patent clearly teaches the limitation.  Moreover, Examiner does not agree the “4/1” referred to by Nishiyama precludes the machine reference by Nishiyama from being a raschel knitting machine having two jacquard guide bars as claimed.  Rather, Nishiyama, in describing the commercial machine describes it as “including deflecting transducers attached to yarn guide bars” (col. 7 lines 13-14 of Nishiyama).  Clearly the commercial raschel knitting machine referenced by Nishiyama comprises machine referenced by Nishiyama comprises at least two guide bars.  
	
Applicant’s argument “Nishiyama…Do Not Teach… “the other of the jacquard guide bars is used to add an elastane jacquard to the first knit stitch construction”” (see remarks under section Second: on page 8 of Remarks of 19 August 2022) have been fully considered but they are not persuasive.
Nishiyama expressly teaches (col. 6 lines 38-46): “warp knit fabric used in the present invention is actually knitted by using a warp knitting machine having a jacquard control mechanism etc. (for example, see U.S. Pat. No. 5,390,512…providing inelastic yarn for ground stitches and elastic yarn to be inserted and/or knitted, which are simultaneously knitted on the warp knitting machine” (emphasis provided by Examiner).  Moreover, Nishiyama expressly teaches “elastic yarn is inserted in a ground net stitch by jacquard knitting”; col. 13 line 23) (emphasis again provided by Examiner).  One of ordinary skill would look to the teachings of col. 6 lines 38-46 and of col. 13 line 23 in context of each other and recognize that Nishiyama clearly teaches using one of the three jacquard guide bars of the referenced machine (i.e. the machine of Mista) to insert the elastic yarn in a simultaneous manner by jacquard knitting and one of the other jacquard guide bars participating in stitch type construction.

Examiner further notes the limitation “panel being knitted using a raschel knitting machine having two jacquard guide bars” and further limitations “one of the jacquard guide bars is used” and “the other of the jacquard guide bars is used” are product-by-process recitations in that they are not structural requirements of the claim.  For a prior art to read on the claim, the art must show the structural elements of the garment as claimed and is not required to show the machine and/or the individual parts of the machine which produced the garment.  Accordingly, even though Nishiyama does disclose a knitting machine and jacquard bars as claimed, a prior art does not need to made in the manner claimed in the product-by-process limitations.  Per MPEP 2113 (II): Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.”

Applicant’s argument “Nishiyama…Do Not Teach… “a second compression zone joined to the first compression zone by a seamless transition”” (see remarks under section Third: on pages 9-10 of Remarks of 19 August 2022) have been fully considered but they are not persuasive.
Applicant’s presents an argument that the straining force of part 84 is the same as the straining force of part 87 on the basis that each has a ground stitches of “strong satin type net”.  This argument is not persuasive if only because any relative difference in straining force between 84 and 87 was not relied upon in addressing the disputed limitation.  Rather, the Office Action presents that the limitation is met because at least a portion of 84 participates in a seamless transition from Nishiyama’s first compression zone and Nishiyama’s second compression zone, wherein said zones are identified in the Office Action.  
Applicant further argues that Nishiyama’s 84 “is not a boundary or transition between…85 and 87 but rather a main element of the sports tights”.  However, Examiner respectfully disagrees.  At least a part of 84 bridges Nishiyama’s first zone and second zone, as set forth in the Office Action; therefore the second and first zones are joined by a seamless transition via at least a part of 84 as claimed, as set forth in the Office Action.

Applicant’s Fourth and Fifth arguments (see pages 10-11 of the reply of 19 August 2022) have been fully considered but they are not persuasive.  Applicant’s arguments are drawn to amended subject matter, which is addressed in the rejections below.
Applicant’s arguments regarding prior art Nishiyama in relation to Claim 18 (see pages 12-13 of the reply) have been fully considered but they are not persuasive.
Applicant’s presents an argument that the straining force of part 84 is the same as the straining force of part 87 on the basis that each has a ground stitches of “strong satin type net”.  This argument is not persuasive insofar as parts 84 and 87, although they have the same ground stitch, differ in straining force owing to the amount of elastic yarn inserted therein.  As presented in pages 4 and 13 of the Office Action, part 84 has an elastic polyurethane yarn of 420 denier inserted therein (col. 23 lines 50-55 of Nishiyama), while part 87 has a 210 denier elastic polyurethane yarn inserted therein (col. 23 lines 48-55 of Nishiyama).  Accordingly, the straining force of part 87 is greater than that of part 84 because there is more mass of polyurethane yarn inserted therein.

Accordingly:

Part 84 (strong satin; 420 denier) of the seamless transition has an amount of compression between that of part 87 (strong satin; 210 denier) of the first zone and that of part 85 (weak satin; 420 denier) of the second zone, as presented in the Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one row or partial row of drop stitch open holes of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not recite the pattern of drop stitch open holes is “at least one row or partial row of drop stitch open holes”.  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “at least one row or partial row of drop stitch open holes”.  The new matter is “partial row”.  In the reply of 19 August 2022, Applicant asserts that support for the limitation can be found in at least para 34 and Fig. 5 (items 325, 427).  While the Figures appear to show at least one row of drop stitch open holes, neither the specification nor the figures support any “partial row” of drop stitch open holes.  The specification doesn’t recite “row”.  Accordingly, any “row” being “partial” is new matter.
Claims 3-16 and 18 are rejected if only because they depend from a rejected claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one row or partial row of drop stitch open holes”.  Insofar as “partial row” is not recited in the specification nor is its meaning readily apparent from the drawings (see above), the claim is indefinite.  While the Figures appear to show at least one row of drop stitch open holes, neither the specification nor the figures show any “partial row” of drop stitch open holes.  The specification doesn’t recite “row”.  Accordingly, any “row” being “partial” is indefinite because one of ordinary skill in the art wouldn’t understand what would make a row partial or not.  For example: it the partiality of a row referring to its method of manufacture in a row of stitching as each linear unit of the fabric is created?  Or is it a partial row if it only extends around part (but not all) of the garment?  Or is it partial in the sense that it is associated with one part of the garment?  Or is there some other meaning for a row to be partial?  For the purpose of applying art, the limitation is understood to be met if a prior art teaches any of the meanings identified above.
Claims 3-16 and 18 are indefinite if only because they depend from an indefinite claim.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-9, 11-16, and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Nishiyama, US 6,401,497] in view of [Miller, US 2018/0325196] and [Mahar, US 9,730,476].

Regarding claim 1:
Nishiyama teaches (Figs. 24-25):
An engineered knitted garment (“sports tights”; col. 24 line 12) having integrated compression zones (see annotated Fig. 24 – a below), comprising: a knitted panel shaped and sized to cover a portion of a wearer's body, the knitted panel being knitted using a raschel knitting machine having two jacquard guide bars (“stitches are…satin type net” wherein “insert yarn…is inserted” (col. 23 lines 47-55), wherein such knitting is achieved by using a “jacquard raschel machine…including…guide bars”; col. 7 lines 58-59 and col. 10 lines 22-23) 
(Per MPEP 2113 (I): "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.")
the knitted panel comprising: a first compression zone (see annotated Fig. 24 – a below) having a first knit stitch construction (part 87 of the first compression zone comprises a “strong satin type net”; col. 23 line 51) wherein one of the jacquard guide bars is used (refer also to excerpt of MPEP 2113 (I) above) to define the first knit stitch construction (“jacquard raschel machine…including…guide bars”; col. 7 lines 58-59 and col. 10 lines 22-23) and the other of the jacquard guide bars is used (refer also to excerpt of MPEP 2113 (I) above) to add a polyurethane jacquard (“inserted…by jacquard knitting”; col. 13 lines 23-24) to the first knit stitch construction (“one polyurethane yarn…is inserted into the parts…87”; col. 23 lines 52-54) to increase fabric weight in the first compression zone (insofar as a yarn of finite mass is inserted into the fabric, it increases the weight of the fabric), the first compression zone having a first amount of compression; and, a second compression zone (see annotated Fig. 24 – a below) joined to the first compression zone by a seamless transition (via at least a portion of part 84) and having a second knit stitch construction (part 85 of the second compression zone comprises a “weak satin type net”; col. 23 line 49), the second compression zone having a second amount of compression; wherein the first amount of compression is greater than the second amount of compression (col. 23 lines 48-55; i.e. the stitch of part 87 of the first compression zone is strong satin into which a 210 denier elastic polyurethane yarn is inserted; the ground stitch of part 85 of the second compression zone is weak satin, and an elastic polyurethane yarn of 420 denier is inserted therein).

    PNG
    media_image1.png
    867
    502
    media_image1.png
    Greyscale

Nishiyama as embodied in Fig. 24 does not expressly teach at least a portion of the second compression zone includes a pattern of drop stitch open holes to improve breathability, to lower compressive modulus, to reduce restriction, and for visual effect, wherein the pattern of drop stitch open holes is at least one row or partial row of drop stitch open holes.
However, in further view of Nishiyama:
Nishiyama as embodied in Figs. 26-27 and described in col. 24 lines 20-27 teaches modified parts 90 and 91 analogous to parts 90 and 91 of the embodiment of Figs. 24-25.  Part 91 of the embodiment of Figs. 24-25 is in the is in the second compression zone; see below Fig. 25 – a annotated:

    PNG
    media_image2.png
    801
    446
    media_image2.png
    Greyscale

In the embodiment of Figs. 26-27, parts 91 and 92 each include a pattern of drop stitch open holes (“mesh type net”; col. 24 line 21; refer particularly to Fig. 6 of Nishiyama showing a pattern of drop stitch open holes wherein the pattern of drop stitch open holes is at least one row or partial row of drop stitch open holes).  Insofar as Nishiyama teaches the mesh type net stitch construction has relatively weaker straining forces in relation to other stitch types, Nishiyama teaches the pattern of drop stitch holes is to lower compressive modulus and to reduce restriction; insofar as there are holes in the pattern, the pattern is to improve breathability and for visual effect.
Nishiyama further teaches the embodiment of Figs. 26-27 provides femoral muscle support “without inhibiting the activities of these muscles during sports playing” (col. 24 lines 30-31).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified parts 90 and 91 of the garment of Nishiyama Figs. 24-25 to include a pattern of drop stitch open holes to improve breathability, to lower compressive modulus, to reduce restriction, and for visual effect, wherein the pattern of drop stitch open holes is at least one row or partial row of drop stitch open holes, as in part 85 of Nishiyama Figs. 26-27, in order to create a garment that is more permissive to muscle movement of an athlete playing a sport requiring a good degree of back leg muscle use, as suggested by Nishiyama (col. 24 lines 30-31).
In adopting the modification, one would arrive at the limitation at least a portion of the second compression zone includes a pattern of drop stitch open holes to improve breathability, to lower compressive modulus, to reduce restriction, and for visual effect, wherein the pattern of drop stitch open holes is at least one row or partial row of drop stitch open holes because 91 is present in at least a portion of the second compression zone.  One would further arrive at the limitation wherein the pattern of drop stich open holes is positioned proximate to the seamless transition because the pattern of drop stitch open holes of element 91 contained within the second compression zone is proximate to the seamless transition between first and second zones.

Although Nishiyama teaches a polyurethane jacquard, Nishiyama does not expressly identify said jacquard as an elastane jacquard.  However, Nishiyama identifies the yarn as elastic (col. 15 lines 57-60).  Thus Nishiyama teaches elastic polyurethane yarn.  
However, Miller teaches, an engineered garment comprising a fabric panel wherein: “strands, furthermore, may include elastic strands formed of elastomeric material, which possesses the ability to stretch and recover by virtue of its composition. A specific example of an elastomeric material suitable for forming an elastic strand is an elastomeric polyester-polyurethane copolymer such as elastane, which is a manufactured fiber in which the fiber-forming substance is a long chain synthetic polymer composed of at least 85% of segmented polyurethane” (paragraph 44).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the polyurethane yarn of Nishiyama to be the elastane polyurethane yarn of Miller in order to afford the ability to stretch and recover the yarns by virtue of their composition, as taught by Miller (paragraph 44).  In adopting this modification taught by Miller, one would arrive at the claimed limitation insofar as the modified polyurethane jacquard would be an elastane jacquard.

Thus the modified garment meets all claim limitations excepting wherein a difference in fabric weight between the first compression zone and the second compression zone is between 100 and 220 grams per square meter (GSM).
However, Nishiyama does teach (Figs. 3 and 5) satin type net ground stitches of apparent different basis weights.  Moreover, in teaching the insertion of the elastic yarns, Nishiyama teaches (Fig. 13 (a)) the insertion of one or two elastic yarns; Nishiyama further teaches (col. 14 lines 34-42) “three or more yarns are inserted”.  Nishiyama further teaches a range of denier of inserted yarn (col. 15 line 61 – col. 16 line 3).  Thus Nishiyama at least suggests manipulation of basis weight by ground stitch construction and denier and numeracy of insertion yarns.

However, Mahar teaches a seamless engineered lower-body garment wherein a between-zone basis weight difference is disclosed (at the paragraph spanning cols. 4 and 5) as 280 GSM (one zone can be as low as 120 gsm and another can be as high as 400 gsm i.e.: “light compression… 120…gsm…medium compression…400 gsm”); accordingly Mahar teaches a range that overlaps the claimed range.  Mahar further teaches the basis weight of said zones influences the degree of compression from zone-to-zone of the garment (col. 4 lines 41-45).
Because Nishiyama is concerned with degree of compression of an engineered seamless garment comprising plural zones, the claimed range of difference in basis weight is considered as a results effective variable such that one of ordinary skill could have arrived at the claimed range values, especially through the teaching of Mahar, through routine experimentation in order to provide desired amount of compression of the garment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified Nishiyama such that a difference in fabric weight between the first compression zone and the second compression zone is between 100 and 220 grams per square meter (GSM) as claimed in arrive at a garment whose first zone gives a “medium” amount of compression to lower legs of a wearer and whose second zone gives a “light” amount of compression to knee area of a wearer, as suggested by Mahar (col. 4 lines 41-45). 

Regarding claim 3:
Nishiyama in view of Miller and Mahar teach the engineered knitted garment of claim 1, as set forth above.  Nishiyama further teaches wherein the first and second knit stitch constructions are the same.
(Both the first and second knit stitch constructions identified in above treatment of claim 1 are satin type net constructions; refer to above treatment of claim 1.)




Regarding claim 4:
Nishiyama in view of Miller and Mahar teach the engineered knitted garment of claim 1, as set forth above.  Nishiyama further teaches wherein at least one of the first and second knit stitch constructions is a jacquard pattern.
(Nishyama teaches the first knit construction wherein a jacquard guide bar is used to define the first knit construction (see above treatment of claim 1); the second knit construction is formed in the same manner (i.e. using a “jacquard raschel machine…including…guide bars”; col. 7 lines 58-59 and col. 10 lines 22-23; accordingly the first and second knit construction are each jacquard pattern in the sense each is formed using a jacquard machine)

Regarding claim 5:
Nishiyama in view of Miller and Mahar teach the engineered knitted garment of claim 1, as set forth above.
Nishiyama further teaches wherein the second knit stitch construction includes polyurethane jacquard (“inserted…by jacquard knitting”; col. 13 lines 23-24) that is added to the second knit stitch construction (“one polyurethane yarn…is inserted into the parts…85”; col. 23 lines 52-54) by the other of the two jacquard guide bars,
(Per MPEP 2113 (I): "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.")

 an amount of the polyurethane jacquard added in the first knit stitch construction being greater (the first knit stitch polyurethane insertion yarn is 210 denier; col. 23 line 53) than an amount of the polyurethane jacquard added in the second knit stitch construction (the second knit stitch polyurethane insertion yarn is 420 denier).
(the amount (i.e. the mass) of added polyurethane to the first knit stitch construction is greater than the mass of added polyurethane to the second knit stitch construction, owing to the difference in denier)
Although Nishiyama teaches a polyurethane jacquard, Nishiyama does not expressly identify said jacquard as an elastane jacquard.  However, Nishiyama identifies the yarn as elastic (col. 15 lines 57-60).  Thus Nishiyama teaches elastic polyurethane yarn.  
However, Miller teaches, an engineered garment comprising a fabric panel wherein: “strands, furthermore, may include elastic strands formed of elastomeric material, which possesses the ability to stretch and recover by virtue of its composition. A specific example of an elastomeric material suitable for forming an elastic strand is an elastomeric polyester-polyurethane copolymer such as elastane, which is a manufactured fiber in which the fiber-forming substance is a long chain synthetic polymer composed of at least 85% of segmented polyurethane” (paragraph 44).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the polyurethane yarn of Nishiyama to be the elastane polyurethane yarn of Miller in order to afford the ability to stretch and recover the yarns by virtue of their composition, as taught by Miller (paragraph 44).  In adopting this modification taught by Miller, one would arrive at the claimed limitation insofar as the modified polyurethane jacquard would be an elastane jacquard.



Regarding claim 6:
Nishiyama in view of Miller and Mahar teach the engineered knitted garment of claim 1, as set forth above.
Nishiyama further teaches further comprising a third compression zone (see annotated Fig. 24 – b below) joined to at least one of the first compression zone and the second compression zone by a respective seamless transition (via at least part 84; col. 23 line 50) and having a third knit stitch construction (part 83 comprises a ground stitch of “weak satin type net”; col. 23 lines 47-48) wherein one of the jacquard guide bars is used to define the third knit stitch construction (“jacquard raschel machine…including…guide bars”; col. 7 lines 58-59 and col. 10 lines 22-23), 
(Per MPEP 2113 (I): "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.")
the third compression zone having a third amount of compression (that of part 84), the third amount of compression being greater than the second amount of compression of the second compression zone but less than the first amount of compression of the first compression zone (the ground stitch of part 84 of the third compression zone is strong satin, and an elastic polyurethane yarn of 420 denier is inserted therein; col. 23 lines 50-55).

    PNG
    media_image3.png
    867
    612
    media_image3.png
    Greyscale

Regarding claim 7:
Nishiyama in view of Miller and Mahar teach the engineered knitted garment of claim 6, as set forth above.
Nishiyama further teaches wherein the third knit stitch construction is a jacquard pattern.
(Nishyama teaches the first knit construction wherein a jacquard guide bar is used to define the first knit construction (see above treatment of claim 1); the third knit construction is formed in the same manner (i.e. using a “jacquard raschel machine…including…guide bars”; col. 7 lines 58-59 and col. 10 lines 22-23; accordingly the third knit stitch construction is a jacquard pattern in the sense each is formed using a jacquard machine).

Regarding claim 8:
Nishiyama in view of Miller and Mahar teach the engineered knitted garment of claim 6, as set forth above.
Nishiyama further teaches wherein the third compression zone further includes a polyurethane jacquard (“inserted…by jacquard knitting”; col. 13 lines 23-24) added to the third knit construction (“one polyurethane yarn…is inserted into the parts…84”; col. 23 lines 52-54) using the other of the jacquard guide bar,
(Per MPEP 2113 (I): "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.")
 an amount of the polyurethane jacquard in the third compression zone being less than an amount of polyurethane jacquard in the first compression zone.
(Insofar as one 420 denier yarn is added to part 84 of the third knit construction and one 210 denier yarn is added to part 87 of the first compression zone, an amount (i.e. mass) of polyurethane jacquard in the third zone is less than an amount in the first zone owing to the difference in denier.)
Although Nishiyama teaches a polyurethane jacquard, Nishiyama does not expressly identify said jacquard as an elastane jacquard.  However, Nishiyama identifies the yarn as elastic (col. 15 lines 57-60).  Thus Nishiyama teaches elastic polyurethane yarn.  
However, Miller teaches, an engineered garment comprising a fabric panel wherein: “strands, furthermore, may include elastic strands formed of elastomeric material, which possesses the ability to stretch and recover by virtue of its composition. A specific example of an elastomeric material suitable for forming an elastic strand is an elastomeric polyester-polyurethane copolymer such as elastane, which is a manufactured fiber in which the fiber-forming substance is a long chain synthetic polymer composed of at least 85% of segmented polyurethane” (paragraph 44).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the polyurethane yarn of Nishiyama to be the elastane polyurethane yarn of Miller in order to afford the ability to stretch and recover the yarns by virtue of their composition, as taught by Miller (paragraph 44).  In adopting this modification taught by Miller, one would arrive at the claimed limitation insofar as the modified polyurethane jacquard would be an elastane jacquard.

	Regarding claim 9:
Nishiyama in view of Miller and Mahar teach the engineered knitted garment of claim 1, as set forth above.
Nishiyama further teaches wherein at least a portion of the second compression zone has a mesh texture.
(The ground stitch of part 85 of the second compression zone is a “weak satin type net”; col. 23 line 49; thus it has a mesh texture because a net material is a fabric with open spaces between the yarns, as in a mesh.)

Regarding claim 11:
Nishiyama in view of Miller and Mahar teach the engineered knitted garment of claim 1, as set forth above.
	Nishiyama further teaches wherein the garment is a compression tight or compression tights (“sports tights”; col. 24 line 12).
	
Regarding claim 12:
Nishiyama in view of Miller and Mahar teach the engineered knitted garment of claim 11, as set forth above.
Nishiyama further teaches wherein the first compression zone is located in one or more of a calf area (refer to annotated Fig. 24 – a in addressing claim 1 above), an under buttock area, and an upper waistband area with anchoring portions to respective hip areas of the compression tight.

Regarding claim 13:
Nishiyama in view of Miller and Mahar teach the engineered knitted garment of claim 11, as set forth above.
Nishiyama further teaches wherein the second compression zone is located in a knee area (refer to annotated Fig. 24 – a in addressing claim 1 above) of the compression tight.

Regarding claim 14:
Nishiyama in view of Miller and Mahar teach the engineered knitted garment of claim 11, as set forth above.
Nishiyama further teaches further comprising a third compression zone (see annotated Fig. 24 – b presented in above addressing of claim 6) joined to at least one of the first compression zone and the second compression zone by a respective seamless transition (via at least part 84; col. 23 line 50) and having a third knit stitch construction (part 83 comprises a ground stitch of “weak satin type net”; col. 23 lines 47-48) wherein one of the jacquard guide bars is used to define the third knit stitch construction (“jacquard raschel machine…including…guide bars”; col. 7 lines 58-59 and col. 10 lines 22-23),
(Per MPEP 2113 (I): "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.")
 the third compression zone having a third amount of compression (that of part 84), the third amount of compression being greater than the second amount of compression of the second compression zone but less than the first amount of compression of the first compression zone (the ground stitch of part 84 of the third compression zone is strong satin, and an elastic polyurethane yarn of 420 denier is inserted therein; col. 23 lines 50-55).

Regarding claim 15:
Nishiyama in view of Miller and Mahar teach the engineered knitted garment of claim 14, as set forth above.
Nishiyama further teaches wherein the third compression zone is located in one or more of a pelvic area (refer to annotated Fig. 24 – a in addressing claim 1 above) and an area at least partially surrounding a knee area of the compression tight.

Regarding claim 16:
Nishiyama in view of Miller and Mahar teach the engineered knitted garment of claim 1, as set forth above.
Nishiyama further teaches wherein the raschel knitting machine is a warp knitting machine (“warp knit fabric”; Abstract).



Regarding claim 18:
Nishiyama in view of Miller and Mahar teach the engineered knitted garment of claim 1, as set forth above.
Nishiyama further teaches wherein the seamless transition has an amount of compression between that of the first and second amounts of compression.
(the seamless transition is achieved by at least part 84 (refer to above treatment of claim 1), and the ground stitch of part 84 of the third compression zone is strong satin, and an elastic polyurethane yarn of 420 denier is inserted therein; col. 23 lines 50-55).
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over [Nishiyama, US 6,401,497], [Miller, US 2018/0325196], and [Mahar, US 9,730,476] as applied to claim 1 and further in view of [Shen, US 2014/0366585].
Nishiyama in view of Miller and Mahar teach the engineered knitted garment of claim 1, as set forth above.
Nishiyama does not expressly teach further comprising at least one ventilation zone seamlessly knitted into the knitted panel.
	However, Shen teaches “textile fibers 114 of a seamless panel 110 may form low-power zone 210 of a low-power knit construction 410, medium-power zone 220 of a medium-power knit construction 420, high-power zone 230 of a high-power knit construction 430, and ventilation zone 240 of a ventilation knit construction 440 (paragraph 36).
Shen further teaches “performance apparel…may provide relatively high ventilation to areas of the body that generate relatively high heat and sweat” (paragraph 30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the engineered knitted garment of the modified Nishiyama to further comprise at least one ventilation zone seamlessly knitted into the knitted panel, as in Shen, in order to afford high ventilation to areas of the body that generate relatively high heat and sweat, as taught by Shen (paragraph 30).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         
/SALLY HADEN/               Primary Examiner, Art Unit 3732